Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 2, 3, 6, 14, 16, 17, 18 and 19 objected to because of the following informalities:  
Claims status identifiers for claims 2, 3, 6, 14, 16, 17 and 19 are missing (refer to MPEP 714 for details). Corrections are required. 
Claim 18 is objected due to informality in line 6: newly-added term “resting” is not underlined.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oilman Magazine Sep/Oct 2017 publication, pages 18-19, hereinafter referred to as “Oilman”) and further in view of King (US 20050121559, hereinafter referred to as “King”). 
Regarding claim 1, Oilman discloses a pipe support apparatus (page 18: photos and drawing show pipe support apparatus supporting pipe) comprising: (a) an underlying pipe support structure having a support surface (page 18: photos and drawing all showing beams as being underlying pipe support structure with a (flat) support surface for support pipe thereabove); 5(b) a pipe support base comprised of an isolating composite material (Oilman page 19:  paragraph 6 recites the following: ““Lift-off” Pipe support ™ have developed our LOR (lift Off Rest) support”, photo showing LOR pipe support, and paragraph 7 in page 19 describes that support materials can have poly composite material), said pipe support base having a corrugated top with a series of valleys and ridges and a support bottom having a support area conforming to said support surface of said underlying pipe support structure (page 18: photos and drawing show pipe support base (colored in blue or red) each with a corrugated top (with series of valleys and ridges) for supporting pipe and the support bottom (of the pipe support base) with a (flat) supporting area conforming to the (flat) top surface of the beam (underlying pipe support structure) disposed therebeneath); (c) said support area on said support bottom of said pipe support base positioned to rest upon said support surface of said underlying pipe support structure (page 18 of Oilman, a support area on the support bottom of (blue or red colored) pipe support base (with the corrugated top) positioned to rest upon top surface of the beams therebeneath): and 10(d) piping supported on said ridges of said corrugated top of said pipe support base (Oilman page 18: photos and drawing all showing pipe/piping supported on ridges of corrugated top of the pipe support base).
However, Oilman fails to disclose wherein said underlying pipe support structure having a curved support surface …..   a support area conforming to said curved support surface ….. said support area on said support bottom of said pipe support base positioned to rest upon said curved support surface” (because the support surface of underlying pipe support structure / beam taught in Oilman is flat and not curved). 

However, King teaches an underlying pipe support structure having a curved support surface (Fig. 1, support pipe 12 (underlying pipe support structure) having a curved support surface for supporting water pipe 46 thereabove by means of a pipe support base (snap-on clip fitting 48) and has a curved support surface directly contacting a lower snap-on portion 50 of a snap-on clip fitting 48 (pipe support base))  ….. a support area (“support area” of the pipe support base (48 including 50 and 52) is excludes the flat supporting surface of 50 (unnumbered) located in the middle thereof) conforming to said curved support surface (Fig. 1, “support area” of pipe support base (curved supporting surfaces of 50) is shaped to conform to the curved support surface of support pipe 12;  note: at least the curved surfaces/portions of 50 are directly contacting the curved surface of 12; note “support area” of the support bottom does not have to be defined as the entire bottom surface of 50 based upon existing claim language, but can be just a portion of the bottom surface of 50) ….. said support area on said support bottom of said pipe support base positioned to rest upon said curved support surface” (as best understood by Examiner, “positioned to rest upon” appears to be functional limitation, intended use language, or a method step of using the pipe support apparatus, rather than a structural limitation for the pipe support apparatus itself, as a result, examiner is interpreting “positioned to rest upon” in above limitation as being equivalent to being “directly contacting”; Fig. 1 of King, support area for the curved portions on support bottom (50) of pipe support base (48) is rested upon/directly contacting curved support surface of the support pipe 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Oilman by King in the manner as claimed for the pipe support apparatus based on the following rationales and reasoning: (a) referring to paragraphs [0003] and [0009] of King which expressly describes of specific numerous advantages of adopting support pipes 12 as being underlying pipe support structure of water pipe 46 via “pipe-to-pipe snap fitting”. Based on these advantages, it would make sense to select support pipe as being viable candidate for an allows for improved lateral (horizontal) and perpendicular movement for expanding lines as expressly described in paragraph 6 of page 19 of Oilman. On the other hand, the snap-on portion 52 of a snap-on clip fitting 48 of King is obviously more restricting to lateral and perpendicular movements for expanding lines; (c) meanwhile, because the support pipe 12 taught by King has much different in movement requirement than that of the water pipe 46, therefore, previously-discussed improved movement requirement for the supported water pipe 46 would not be an issue for the snap-on portion 50 mounted on the support pipe 12 (i.e. being of much shorter in length, as shown in Fig .1, thereby the support pipe 12 needs much less lateral and perpendicular movement capability than the water pipe 46.
Regarding claim 2, Oilman discloses wherein said pipe support base is attached to said piping (Page 19, photo shows pipe support base (colored in blue) is attached to metal pipe thereabove).
Regarding claim 3, Oilman discloses wherein said pipe support base is attached to said underlying pipe support structure (Page 19, photo shows pipe support base (colored in blue) is attached to beam therebelow). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oilman and further in view of King, as applied to claim 1 above, and further in view of Sun (CN 207483185U, hereinafter referred to as “Sun”).

Regarding claim 4, Oilman as modified by King fails to disclose or teach wherein said support area on said support bottom of said pipe support base includes a skid-resistant surface. 
However, Sun, is directed to a pipe clamp assembly for supporting a pipe, thereby being of analogous art, and teaches wherein said support area on said support bottom of said pipe support base includes a skid-resistant surface (Sun: Fig. 2, skid resistant surface 16 on support area of curved panel 15 of curved pipe clamp 1 (pipe support base), see also page 4 of English translation copy: “skid resistant surface 16”; In addition, English translation copy in page 10 at lines 2-3 of Sun describes that the skid resistance surface can increase the friction force between the metal pipe surface to firmly clamping the metal pipe). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Oilman as modified by King by Sun so as to add a skid-resistant surface for pipe support based on rationale of motivation to combine due to advantage expressly described in Sun of the skid resistance surface increasing the friction force between the metal pipe surface to firmly clamping the metal pipe. 

Claim(s) 5 and 6  are rejected under 35 U.S.C. 103 as being unpatentable over Oilman in view of King and further in view of Sun as applied to claim 4 above, and further in view of Britton (US 7328724, hereinafter referred to as “Britton”). 

Regarding claim 5, Oilman as modified by King and Sun fail to teach wherein said skid-resistant surface on said support area on said support bottom of said pipe support base has a coefficient of friction in the range >= 0.2 μ  and <= 0.8 μ.
However, Britton teaches wherein said skid-resistant surface (Fig. 2 and abstract, buffer section 20 of pipe support 10 has friction of coefficient of less than 0.35) on said support area on said support bottom of said pipe support base has a coefficient of friction in the range >= 0.2 μ  and <= 0.8 μ (Fig. 2 and abstract, buffer section 20 of pipe support 10 has friction of coefficient of less than 0.35). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Oilman by including teachings from Britton based on the rationale that Britton in col. 2, lines 14-18 teaches of exact material composition for skid-resistant surface of buffer section 20 as follow: “In the preferred embodiment, the acetyl of the cylindrically-curved buffer section 20 is made of “Acetron GP”, item number R118-01000-AGP-QUAD, made by Bodecker Plastics, located in Shiner, Texas.”  As a result, it makes sense to adopt enabling teachings of Britton in view of the generic non-enabling descriptions of skid resistant surface 16 of Sun. 
Regarding claim 6, Oilman as modified by King and Sun fail to disclose or teach wherein said skid-resistant surface includes a coating selected from the group comprising ceramic, paint, epoxy, and polymer coatings.  However, Britton teaches wherein said skid-resistant surface includes a coating selected from the group comprising ceramic, paint, epoxy, and polymer coatings (Britton: col. 2, lines 8-10: Fig. 2 and abstract, buffer section 20 of pipe support 10 has friction of coefficient of less than . 

Claim(s) 7-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oilman in view of King, and in view of Sun, and further in view of Britton, as applied to claim 6 above, and further in view of Kojima (JP 2006342564, hereinafter referred to as “Kojima”). 

Regarding claim 7, Oilman as modified by King, Sun and Britton fails to teach wherein said coating on said skid-resistant surface on said support area on said support bottom of said pipe support base includes an anti-slip additive selected from the group comprising sand, silica, granulated stone, and ceramic material.    
However, Kojima teaches wherein said coating on said skid-resistant surface on said support area on said support bottom of said pipe support base includes an anti-slip additive selected from the group comprising sand, silica, granulated stone, and ceramic material (Kojima is analogous art, and is directed to a pipe support structure, Figs 12 and 18, covering layer 92 and support 94, teaches of anti-slip portion and anti-slip agent sand-filled paint, and covering layer 92 is on support area on support bottom).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Oilman by including teachings from Kojima for including anti-slip additive because such additive would further enhance or augment upon the performance of skid-resistant surface as achieved by Sun as previously discussed for claim 4 above.
Regarding claim 8, Oilman fails to disclose wherein said support area on said support bottom of 10said pipe support base is comprised of a curved support surface.  However, King teaches wherein said support area on said support bottom of 10said pipe support base is comprised of a curved support surface (at least the curved surfaces/portions of 50 are directly contacting the curved surface of 12; note “support area” of the support bottom does not have to be defined as the entire bottom surface of 50 based upon existing claim language, but can be just a portion of the bottom surface of 50;  Fig. 1 of King, support area of pipe support base (48 including 50 and 52) is shaped to be curved so as to conform to the curved surface of support pipe 12; support area on support bottom (50) of pipe support base (48) has a curved support surface to match curved surface of the support pipe 12). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Oilman by including teachings from King based on the same rationale as previously discussed for claim 1, thereby omitted herein for brevity. 
Regarding claim 10, Oilman discloses wherein said support area on said support bottom of said pipe support base is comprised of intersecting flat and angled support surfaces (page 18: photos and drawing show the support bottom of the pipe support base (in blue or red color) with a flat supporting surface intersecting vertical angled surfaces conforming to the top surface of the beam disposed thereunder). 

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oilman in view of King, and in view of Sun, and further in view of Britton and further in view of Kojima, as applied to claim 7 above, and further in view of Schutte (US 10066764, hereinafter referred to as “Schutte”). 

Regarding claim 11, Oilman, King, and Sun, singularly or in combination, fails to teach wherein said isolating composite material of 20said pipe support base includes fiber reinforced thermoplastic resin materials.   However, Schutte teaches wherein said isolating composite material of 20said pipe support base includes fiber reinforced thermoplastic resin materials (col. 8, lines 24-33).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Oilman as modified by King and Sun, by Schutte based on the rationale that the material information of both Oilman and Schutte belong to the same inventor, and are directed to solving same problems such as corrosion and pipe damage. 
Regarding claim 12, Oilman, King and Sun, singularly or in combination, fails to teach wherein said isolating composite material of said pipe support base includes corrosion-resistant metals.  However, Schutte teaches wherein said isolating composite material of said pipe support base includes corrosion-resistant metals (col, 8 lines 37-42). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Oilman by including . 

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Oilman in view of King and further in view of Sun, further in view of Britton, and further in view of Kojima, as applied to claim 7 above, and further in view of Mizuta (JP 2017015142 A, hereinafter referred to as “Mizuta”).
Regarding claim 9, Oilman, King, Sun, Britton, and Kojima, singularly or in any combination, fails to teach wherein said support area on said support bottom of said pipe support base is comprised of intersecting support surfaces creating a V-shaped support area.  
However, Mizuta teaches wherein said support area on said support bottom of said pipe support base is comprised of intersecting support surfaces creating a V-shaped support area (Abstract of English translation copy, lines 5-7,  see also Fig. 1, V-shaped inclined part 3b for pipe support base 3). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Oilman as modified by King, further by Mizuta so that the shape and structure of the support surface for the pipe support base at bottom thereof contacting the pipe is modified from a curved/circular shape (as taught by King) to that of a V-shape (as taught by Mizuta) based on the rationale of gaining advantage at time of earthquake for improvement in dispersing horizontal seismic load in vertical direction (page 3 of English translation copy reproduced as follow: “By adopting such a configuration of the present embodiment, the V-shaped inclined portion 3b for dispersing the horizontal seismic load in the vertical .

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oilman Magazine Sep/Oct 2017 publication, pages 18-19, hereinafter referred to as “Oilman”) in view of King (US 20050121559, hereinafter referred to as “King”), and further in view of Sun (CN 207483185U, hereinafter referred to as “Sun”), and further in view of Britton (US 7328724, hereinafter referred to as “Britton”). 
Regarding claim 13,  Oilman discloses a pipe support apparatus (page 18: photos and drawing show pipe support apparatus supporting pipe) comprising: (a) an underlying pipe support structure having a support surface (page 18: photos and drawing all showing beams as being underlying pipe support structure with a (flat) support surface for support pipe thereabove); (b) a pipe support base having a top surface and a bottom surface (page 18, top surface is towards the pipe, and bottom surface is towards the beam), wherein said top 5surface of said pipe support base is a corrugated surface having a series of valleys and ridges and wherein said bottom surface of said pipe support base is a support area resting upon said support surface of said underlying pipe support structure (page 18: photos and drawing show pipe support base (colored in blue or red) each with a corrugated top (with series of valleys and ridges) for supporting pipe and the support bottom (of the pipe support base) with a (flat) supporting area conforming to the (flat) top surface of the beam (underlying pipe support structure) disposed therebeneath; page 18 of Oilman, the (blue or red colored) pipe support base has support area on support bottom thereof positioned and rested upon top surface of the beams therebeneath), said support area conforming to said support surface of said underlying pipe support structure (page 18: photos and drawing show pipe support base (colored in blue or red) each supporting pipe and the support bottom (of the pipe support base) with a (flat) supporting area conforming to the (flat) top support surface of the beam (underlying pipe support structure) disposed therebeneath);
However, Oilman fails to disclose an underlying pipe support structure having a circular support surface …..   wherein said bottom surface of said pipe support base is a curved support area resting upon said curved support surface of said underlying pipe support structure, said curved support area conforming to said curved support surface of said underlying pipe support structure” (because the support surface of underlying pipe support structure / beam taught in Oilman is flat and not curved).
However, King teaches an underlying pipe support structure having a circular support surface (Fig. 1, support pipe 12 (underlying pipe support structure) having a circular support surface for supporting water pipe 46 thereabove by means of a pipe support base (snap-on clip fitting 48); circular support surface of support pipe 12 directly contacting a lower snap-on portion 50 of a snap-on clip fitting 48 (pipe support base))…..   wherein said bottom surface of said pipe support base is a curved support area resting upon said curved support surface of said underlying pipe support structure (as best understood by Examiner, “resting upon” appears to be functional limitation, intended use language, or a method step of using the pipe support apparatus, rather than a structural limitation for the pipe support apparatus itself, as a result, examiner is interpreting “resting upon” in above limitation as being equivalent to being “directly contacting”; Fig. 1 of King, support area for the curved portions on support , said curved support area conforming to said curved support surface of said underlying pipe support structure ((Fig. 1, support area of pipe support base (48 including 50 and 52) is shaped to be curved to conform to the curved support surface of support pipe 12). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Oilman by including teachings from King based on the same rationale as previously discussed for claim 1, thereby omitted herein for brevity. 
However, Oilman modified by King fails to teach (c) a skid-resistant surface on said curved support area of said bottom surface of said 10pipe support base, said skid-resistant surface having a coefficient of friction in the range > 0.2 μ and ≤  0.8 μ; 
However, Sun is directed to a pipe clamp assembly for supporting a pipe, thereby being of analogous art, teaches (c) a skid-resistant surface on said curved support area of said bottom surface of said 10pipe support base (Fig. 2, skid resistant surface 16 on support area of curved panel 15 of curved pipe clamp 1 (pipe support base), see also page 4 of English translation copy: “skid resistant surface 16”). 
In addition, Britton teaches said skid-resistant surface having a coefficient of friction in the range > 0.2 μ and ≤  0.8 μ (Fig. 2 and abstract, buffer section 20 of pipe support 10 has friction of coefficient of less than 0.35). Thus, Sun in view of Britton (c) a skid-resistant surface on said curved support area of said bottom surface of said 10pipe support base, said skid-resistant surface having a coefficient of friction in the range > 0.2 μ and ≤  0.8 μ;  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Oilman by including teachings from Sun and Britton based on the same rationale as previously discussed for claims 4 and 5, thereby omitted herein for brevity. 
In addition, Oilman discloses (d) piping supported upon said ridges of said corrugated surface of said top surface of said pipe support base (page 18: photos and drawing all showing pipe/piping supported on ridges of corrugated top of the pipe support base; pipe support base (colored in blue or red) each with a corrugated top (with series of valleys and ridges) for supporting piping) and (e) wherein said pipe support base is comprised of an isolating composite material (page 19:  paragraph 6 recites the following: ““Lift-off” Pipe support ™ have developed our LOR (lift Off Rest) support”, photo showing LOR pipe support, and paragraph 7 in page 19 describes that support materials can have poly composite material). 

Regarding claim 14, Oilman as modified by King and Sun, singularly or in any combination, fail to disclose or teach wherein said skid-resistance surface on said curved support area includes a coating selected from the group comprising ceramic, paint, epoxy, and polymer coatings.  However, Britton teaches wherein said skid-resistance surface on said curved support area includes a coating selected from the group comprising ceramic, paint, epoxy, and polymer coatings (Britton: col. 2, lines 8-10). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Oilman by including teachings from Britton based on the same rationale as previously discussed for claim 5, thereby omitted herein for brevity. 

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oilman in view of King and further in view of Sun and further in view of Britton, and further in view of Kojima (JP 2006342564, hereinafter referred to as “Kojima”).
Regarding claim 15, Oilman as modified by King and Sun and Britton fails to teach wherein said coating on said skid-resistant surface on said curved support area includes an anti-slip additive selected from the group comprised of ceramic, sand, silica, and granulated stone.  

However, Kojima teaches wherein said coating on said skid-resistant surface on said curved support area includes an anti-slip additive selected from the group comprised of ceramic, sand, silica, and granulated stone (Kojima, being of analogous art, directed to a pipe support structure, Fig, 12, covering layer 92 and support 94, teaches of anti-slip portion and anti-slip agent on curved support area of covering layer 92 in page 10 of English translation copy, made of sand-filled paint). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Oilman by including teachings from Kojima for 

Regarding claim 16, Oilman discloses wherein said pipe support base is attached to said piping (Page 19, photo shows pipe support base (colored in blue) is attached to metal pipe thereabove).

Regarding claim 17, Oilman discloses wherein said pipe support base is attached to said underlying pipe support structure (Page 19, photo shows pipe support base (colored in blue) is attached to beam therebelow). 

Claim 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Oilman in view of King and further in view of Sun and further in view of Britton and further in view of Mizuta (JP 2017015142 A, hereinafter referred to as “Mizuta”).

Regarding claim 18, Oilman discloses a pipe support apparatus (page 18: photos and drawing show pipe support apparatus supporting pipe) comprising: (a) an underlying pipe support structure having a support surface (page 18: photos and drawing all showing beams as being underlying pipe support structure with a (flat) support surface for support pipe thereabove); (b) a pipe support base having a top surface and a bottom surface (page 18, top surface is towards the pipe, and bottom surface is towards the beam), wherein said top 10surface of said pipe support base is a corrugated surface having a series of valleys and ridges and wherein said bottom surface of said pipe support base has a support area comprised of support surfaces resting upon said support surface of said underlying pipe support structure (page 18: photos and drawing show pipe support base (colored in blue or red) each with a corrugated top (with series of valleys and ridges) for supporting pipe and the support bottom (of the pipe support base) with a (flat) supporting area conforming to the (flat) top surface of the beam (underlying pipe support structure) disposed therebeneath; page 18 of Oilman, the (blue or red colored) pipe support base has support area on support bottom thereof positioned and rested upon top surface of the beams therebeneath), 
However, Oilman as modified by King, Sun and Britton fail to disclose or teach an underlying pipe support structure having a circular support surface …..  and wherein said bottom surface of said pipe support base has a support area comprised of beveled support surfaces supported upon said circular support surface of said underlying pipe support structure (because the support surface of underlying pipe support structure / beam taught in Oilman is flat and not curved).
However, King teaches an underlying pipe support structure having a circular support surface (Fig. 1, support pipe 12 (underlying pipe support structure) having a circular support surface for supporting water pipe 46 thereabove by means of a pipe support base (snap-on clip fitting 48); circular support surface of support pipe 12 directly contacting a lower snap-on portion 50 of a snap-on clip fitting 48 (pipe support base))…..  and wherein said bottom surface of said pipe support base has a support area comprised of support surfaces resting upon said circular support surface of said underlying pipe support structure (Fig. 1, support area on support bottom (50) of pipe support base (48) is positioned and rested upon curved support surface of the support , without attachment of said pipe support apparatus to said underlying pipe support structure (as best understood by examiner, examiner is interpreting “without attachment” as being an intended use or method step feature, rather than a specific structural limitation for the claimed invention of the pipe support apparatus.  As a result, “without attachment” appears to be possibly imply that the pipe support apparatus is not permanently rested, but temporarily/detachably rested on the underlying pipe support structure.  As a result, due to the fact that lower snap-on portion 50 of King is expressly described as “snap-on” thereby implying detachably resting of 50 on 12). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Oilman by including teachings from King as previously discussed for claim 1 above.
However, Oilman modified by King, Sun and Britton fail to teach wherein said bottom surface of said pipe support base has a support area comprised of beveled support surfaces.
However, Mizuta teaches wherein said support area of said pipe support base has a support area comprised of beveled support surfaces (Abstract of English translation copy in lines 5-7,  see also Fig. 1, V-shaped inclined part 3b for pipe support base forms beveled shaped support surfaces).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Oilman as modified by King and Sun and Britton, further by Mizuta based on same rationale as previously discussed for claim 9 above.
Therefore, Oilman modified by King, Sun and Britton and further modified by Mizuta teaches wherein said bottom surface of said pipe support base has a support area comprised of beveled support surfaces.
However, Oilman modified by King and further modified by Mizuta fail to teach (c) a skid-resistant surface on said support area of said bottom surface of said 10pipe support base, said skid-resistant surface having a coefficient of friction in the range > 0.2 μ and ≤  0.8 μ; 
However, Sun is directed to a pipe clamp assembly for supporting a pipe, thereby being of analogous art, teaches (c) a skid-resistant surface on said support area of said bottom surface of said 10pipe support base (Fig. 2, skid resistant surface 16 on support area of curved panel 15 of curved pipe clamp 1 (pipe support base), see also page 4 of English translation copy: “skid resistant surface 16”). 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Oilman by Sun as previously discussed in claim 4 above.
In addition, Britton teaches said skid-resistant surface having a coefficient of friction in the range > 0.2 μ and ≤  0.8 μ (Fig. 2 and abstract, buffer section 20 of pipe support 10 has friction of coefficient of less than 0.35). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Oilman by Sun and Britton as previously discussed in claims 4 and 5 above.
Thus, Sun in view of Britton teaches (c) a skid-resistant surface on said support area of said bottom surface of said 10pipe support base, said skid-resistant surface having a coefficient of friction in the range > 0.2 μ and ≤  0.8 μ;   

In addition, Oilman further discloses (d) piping supported upon said ridges of said corrugated surface of said top surface of said pipe support base (page 18: photos and drawing all showing pipe/piping supported on ridges of corrugated top of the pipe support base; pipe support base (colored in blue or red) each with a corrugated top (with series of valleys and ridges) for supporting piping) and (e) wherein said pipe support base is comprised of an isolating composite material (page 19:  paragraph 6 recites the following: ““Lift-off” Pipe support ™ have developed our LOR (lift Off Rest) support”, photo showing LOR pipe support, and paragraph 7 in page 19 describes that support materials can have poly composite material). 

Regarding claim 19, Oilman as modified by King and Sun and Mizuta fail to disclose or teach wherein said skid-resistance surface on said support area includes a coating selected from the group comprising ceramic, paint, epoxy, and polymer coatings.  However, Britton teaches wherein said skid-resistance surface on said support area includes a coating selected from the group comprising ceramic, paint, epoxy, and polymer coatings (Britton: col. 2, lines 8-10).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Oilman by including .

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Oilman in view of King and further in view of Sun and further in view of Britton and further in view of Mizuta, and further in view of Kojima (JP 2006342564, hereinafter referred to as “Kojima”). 
Regarding claim 20, Oilman as modified by King and Sun and Britton and Mizuta fails to teach wherein said coating on said skid-resistant surface on said support area includes an anti-slip additive selected from the group comprised of ceramic, sand, silica, and granulated stone.  However, Kojima teaches wherein said coating on said skid-resistant surface on said support area includes an anti-slip additive selected from the group comprised of ceramic, sand, silica, and granulated stone (Kojima, being of analogous art, directed to a pipe support structure, Fig, 12, covering layer 92 and support 94, teaches of anti-slip portion and anti-slip agent on support area of covering layer 92 in page 10 of English translation copy, made of sand-filled paint).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Oilman by including teachings from Kojima for including anti-slip additive based on same rationale as previously discussed for claim 7 above, thereby omitted herein for brevity.

Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive. Responding to arguments in the remarks section submitted on 12/06/2021 under paragraph 5 in pages 7-9, examiner submits the following remarks:  First, at least the curved surfaces/portions of lower snap-on portion 50 are directly contacting the curved surface of support pipe 12; in other words, “support area” of the support bottom does not have to be defined as the entire bottom surface of portion 50 based upon existing claim language of claim 1, but can be just a portion of the bottom surface of 50, such as the curved snap-on parts theroef. As a result, even though the flat middle portion of 50 may not conform to the curved surface of the support pipe 12, nevertheless, the curved snap-on portions of 50 already form a “support area” to be directly contacting the curved support surface of support pipe 12.   Second, the discussions by applicant regarding “snapping or clipping the pipe being support to the pipe support structure” in line 5 of page 8 appears to be directed to intended use or method step of using the pipe support apparatus.  However, because the claimed invention for claim 1 is directed to the subject matter of a pipe support apparatus, therefore, it remains unclear as to how the argued “snapping or clipping the pipe being support to the pipe support structure” would be or could be properly interpreted in terms of actual structural features/elements for the claimed invention of pipe support apparatus of claim 1. Third, responding to remarks in page 9 regarding using King as secondary reference to combined to Oilman, Examiner submits that as discussed herein in paragraph 13 above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Oilman by King in the manner as claimed for the pipe support apparatus based on the following rationales and would not be an issue for the snap-on portion 50 mounted on the support pipe 12 (i.e. being of much shorter in length, as shown in Fig .1, thereby the support pipe 12 needs much less lateral and perpendicular movement capability than the water pipe 46.). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The examiner may be contacted at any time during prosecution at the below provided number to schedule an interview.  Please see MPEP 713 for information regarding this practice.  Applicant is invited, and encouraged, to contact the examiner at the earliest convenience to expedite prosecution and avoid potential issues, including fees, associated with late responses and/or potential abandonment of the application due to a late response. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT--5:00 pm MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/DING Y TAN/Examiner, Art Unit 3632   

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632